DETAILED ACTION
Applicant’s preliminary amendment, filed April 21, 2021, is fully acknowledged by the Examiner. Currently, claims 1-5 and 7-21 are pending with claim 6 cancelled, claim 1 amended, and claims 7-21 newly added. The following is a complete response to the April 21, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 7 and 9-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knowlton (US Pat. No. 2003/0236487 A1).
Regarding claim 1, Knowlton provides for a system configured to transcutaneously treat tissue with electromagnetic energy, the system comprising: a generator configured to generate the electromagnetic energy (22), a first treatment electrode coupled with the generator (one of 18 on the surface 20 as in [0095]), and a system controller (control system 54) coupled with the generator, the system controller configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode with a power profile having a plurality of differing power levels over a treatment time divided into a plurality of time intervals each associated with a respective one of the differing power levels (see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment).
Regarding claim 2, Knowlton provides that the controller is capable of providing differing power levels range from a first power that is at least 20 percent above a nominal power of 200 joules per second to a second power that is at least 20 percent below the nominal power of 200 joules per second (via the control described in [0159], [0166]-[0168], and [0178] and then further in view of the power levels in [0100] various joule levels).
	Regarding claim 3, Knowlton provides for a handpiece (see figure 2A providing for a handpiece).
Regarding claim 5, Knowlton provides for a second treatment electrode coupled with the generator (a second one of 18 on the surface 20 as in [0095]).
Regarding claim 7, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode and to the second treatment electrode at the differing power levels over the treatment time (see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment via each of the first and second 18).
Regarding claim 9, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be simultaneously provided from the generator to the first treatment electrode and to the second treatment electrode at the differing power levels over the treatment time (via the capability to provide power simultaneous to each of 18 at different levels with the control described).
	Regarding claim 10, Knowlton provides that  the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode such that the differing power levels decrease in power as the treatment time increases (see [0159], [0166]-[0168], and [0178] providing for control in reducing or titrating power at various levels at various times during treatment via each of the first and second 18).
Regarding claim 11, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode such that the time intervals are isochronal over the treatment time (the time for energy delivery can be divided into same duration time periods during the control described).
	Regarding claim 12, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode in sequential steps between the differing power levels over the treatment time (in view of the control in [0159], [0166]-[0168], and [0178] such would be capable to have sequential steps of control at different powering level).
	Regarding claim 13, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode with open loop control over the power profile (see [0148] with open loop feedback control).
	Regarding claim 14, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode on a timed basis (the energy is provided based on time during the treatment thereby providing that the controller can provide energy during such time).
	Regarding claim 15, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode such that a length of the time intervals increases with increasing time over the treatment time (see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment via each of the first and second 18; the controller is capable of providing such levels at increasing time).
Regarding claim 16, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode such that a length of the time intervals decreases with increasing time over the treatment time (see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment via each of the first and second 18; the controller is capable of providing such levels at decreasing time).
Regarding claim 17, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode at a different power for at least two of the differing power levels (see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment via each of the first and second 18).
	Regarding claim 18, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode with a power at each of the differing power levels maintained constant at a percentage of a target power (again, see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment via each of the first and second 18; the controller is capable of providing the constant level at each of the different powering level).
	Regarding claim 19, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode with a maximum power supplied during an initial time interval and a minimum power supplied during a final time interval (see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment via each of the first and second 18; the controller is capable of providing such levels dependent upon set power levels and the feedback received).
	Regarding claim 20, Knowlton provides that the system controller is configured to cause the electromagnetic energy to be provided from the generator to the first treatment electrode with a maximum power and a minimum power supplied at different time intervals between an initial time interval and a final time interval (see [0159], [0166]-[0168], and [0178] providing for control, increasing, reducing, titrating and regulating of power to various levels at various times during treatment via each of the first and second 18; the controller is capable of providing such levels dependent upon set power levels and the feedback received).
	Regarding claim 21, Knowlton provides that the system controller further includes a user interface configured to deliver instructions to the system controller containing a plurality of parameters relating to the power profile (See [0079]), and a memory configured to store the parameters for the power profile (see at least [0155]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton (US Pat. No. 2003/0236487 A1) as applied to claim 3 above, and further in view of Utely et al. (US Pat. No. 6,277,116 B1).
Regarding claim 4, while Knowlton provides for the first electrode to be located on a treatment tip that is coupled to the handpiece, Knowlton fails to provides for a treatment tip coupled in a removable manner with the handpiece, wherein the treatment tip includes the first treatment electrode. Utely provides for a similar device as that of Knowlton and specifically contemplates the removable attachment of a treatment tip of the device to a handpiece (See col. 10; 5-9). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a removable connection between the treatment tip of Knowlton and its handpiece to provide for a reusable handpiece and disposable treatment tip.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton (US Pat. No. 2003/0236487 A1) as applied to claim 5 above, and further in view of Morris et al (US Pat. Pub. 2002/0120260 A1).
Regarding claim 8, Knowlton fails to specifically provides for a multiplexer configured to selectively couple the first treatment electrode and the second treatment electrode with the generator. Morris provides for a similar device that utilizes a plurality of conductive regions on an electrosurgical device. Morris further provides for the use of a multiplexer to selectively connected one or more of its electrodes to a power supply (See [0152]). Therefore, it is the Exmainer’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized a multiplexer as taught by Morris to provide the intervonnection between the electrodes 18 of Knowlton and its source of energy. Morris discloses that the use of a multiplexer provides for the selective delivery of energy to desired ones of the electrodes so as to achieve desired ablation/power characteristics delivered to tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794